DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner acknowledges the instant application claims priority to U.S. Provisional No. 62/955,983, filed 31 December 2019, and has been accorded the earliest effective file date.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 December 2020, 08 January 2021, 22 April 2021, 14 May 2021, 15 July 2021, 02 August 2021, 19 August 2021, 28 September 2021, 29 December 2021, 11 February 2022, and 18 August 2022, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 21 December 2020, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-7, under Step 2A claims 8-13 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 8 as representative, claim 8 recites: 
receiving, at a distributed file server virtual machine (FSVM) system, an indicator of a number of available worker nodes of a distributed backup system and an incremental backup request of computing nodes in the distributed FSVM system;
allocating URLs to the available worker nodes; and 
assigning the allocated URLs to the computing nodes having an identified change file, wherein the computing nodes are configured to transmit respective lists of files via the URLs to the worker nodes.
These limitations recite certain methods of mental processes, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a payment for an item is received. This represents an evaluation or a judgment falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 8 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 8 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 8 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 8, taken individually or as a whole the additional elements of claim 8 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 8 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 8 do not add anything further than when they are considered individually.
In view of the above, representative claim 8 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 9-13 also do not integrate the abstract idea into a practical application. Notably, claims 9-13 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 9-13 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 9-13 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 9-13 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 9-13 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 1-7 appear to include similar subject matter as in claims 8-13 as discussed above. More specifically, independent claim 1 additionally recites at least one non-transitory computer readable medium are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 8-13 equally apply and therefore stand rejected.

Claims 14-20 appear to include similar subject matter as in claims 8-13 as discussed above. More specifically, independent claim 14 additionally recites a system and a computer, which are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 8-13 equally apply and therefore stand rejected.

Claims 21-25 appear to include similar subject matter as in claims 8-13 as discussed above. More specifically, independent claim 21 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 8-13 equally apply and therefore stand rejected.

Claims 26-30 appear to include similar subject matter as in claims 8-13 as discussed above. More specifically, independent claim 26 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 8-13 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Tekade, Uday, et al (U.S. 2015/0142745 and known hereinafter as Tekade).

As per claim 1, Tekade teaches at least one non-transitory computer readable medium encoded with executable instructions that, when executed by a processor, cause a system to perform operations comprising: 
receiving, at a distributed file server virtual machine (FSVM) system (e.g. Tekade, see paragraphs [0101-0102], which discloses a data management virtualization system, which may be deployed within a single host computer system or appliance or may be one logical entity by physically distributed across a network of general-purpose or purpose-built systems.), an indicator of a number of available worker nodes of a distributed backup system (e.g. Tekade, see paragraphs [0163-0167, 0171-0172], which discloses a pool request broker that accepts requests for data manipulation operation such as copy, snapshot, or delete on a pool or object. The pool manager provides a pool of sources (e.g. nodes) that are available to perform a specific function.) and an incremental backup request of computing nodes in the distributed FSVM system (e.g. Tekade, see paragraphs [0303-0305], which discloses each copy of an object between virtual storage pools is incremental, transferring only data from the source object known to be absent in the target pool.);
allocating URLs to the available worker nodes (e.g. Tekade, see paragraph [0451], which discloses URL is assigned to the server in which the virtual storage pool is associated with.); and 
assigning the allocated URLs to the computing nodes having an identified change file, wherein the computing nodes are configured to transmit respective lists of files via the URLs to the worker nodes (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 2, Tekade teaches the at least one non-transitory computer readable medium of claim 1, wherein the incremental backup comprises a backup of file changes between successive snapshots (e.g. Tekade, see paragraphs [0101-0102], which discloses a data management virtualization system, which may be deployed within a single host computer system or appliance or may be one logical entity by physically distributed across a network of general-purpose or purpose-built systems.). 

As per claim 3, Tekade teaches the at least one non-transitory computer readable medium of claim 1, wherein assigning the allocated URLs to the computing nodes comprises assignment by shares, by size of data within respective computing nodes, or by size of data within the shares or amount of data changed between snapshots (e.g. Tekade, see paragraphs [0163-0167, 0171-0172], which discloses a pool request broker that accepts requests for data manipulation operation such as copy, snapshot, or delete on a pool or object. The pool manager provides a pool of sources (e.g. nodes) that are available to perform a specific function.).

As per claim 4, Tekade teaches the at least one non-transitory computer readable medium of claim 1, wherein assigning the allocated URLs to the computing nodes comprises providing multiple concurrent streams to a single virtual machine within respective computing nodes (e.g. Tekade, see paragraphs [0303-0305], which discloses each copy of an object between virtual storage pools is incremental, transferring only data from the source object known to be absent in the target pool.).

As per claims 5, Tekade teaches the at least one non-transitory computer readable medium of claim 1, wherein assigning the allocated URLs to the computing nodes comprises providing multiple parallel backup streams to respective virtual machines of the FSVM system (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 6, Tekade teaches the at least one non-transitory computer readable medium of claim 1, wherein the computing nodes are further configured to transmit to the worker nodes a list of files that changed since a prior snapshot (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 7, Tekade teaches the at least one non-transitory computer readable medium of claim 1, wherein the computing nodes are further configured to transmit to the worker nodes actual changed data from the list of files that changed since a prior snapshot (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 8, Tekade teaches a method for parallel incremental backup of respective computing nodes within a distributed file server virtual machine (FSVM) system, the method comprising: 
receiving, at a distributed file server virtual machine (FSVM) system (e.g. Tekade, see paragraphs [0101-0102], which discloses a data management virtualization system, which may be deployed within a single host computer system or appliance or may be one logical entity by physically distributed across a network of general-purpose or purpose-built systems.), an indicator of a number of available worker nodes of a distributed backup system (e.g. Tekade, see paragraphs [0163-0167, 0171-0172], which discloses a pool request broker that accepts requests for data manipulation operation such as copy, snapshot, or delete on a pool or object. The pool manager provides a pool of sources (e.g. nodes) that are available to perform a specific function.) and an incremental backup request of computing nodes in the distributed FSVM system (e.g. Tekade, see paragraphs [0303-0305], which discloses each copy of an object between virtual storage pools is incremental, transferring only data from the source object known to be absent in the target pool.);
allocating URLs to the available worker nodes (e.g. Tekade, see paragraph [0451], which discloses URL is assigned to the server in which the virtual storage pool is associated with.); and 
assigning the allocated URLs to the computing nodes having an identified change file, wherein the computing nodes are configured to transmit respective lists of files via the URLs to the worker nodes (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 9, Tekade teaches the method of claim 8, wherein responsive to the incremental backup request, transmitting to the distributed backup system a fisting of files changed between successive snapshots (e.g. Tekade, see paragraphs [0101-0102], which discloses a data management virtualization system, which may be deployed within a single host computer system or appliance or may be one logical entity by physically distributed across a network of general-purpose or purpose-built systems.).

As per claim 10, Tekade teaches the method of claim 8, further comprising transmitting to the distributed backup system actual changed data from the list of files that changed between successive snapshots (e.g. Tekade, see paragraphs [0163-0167, 0171-0172], which discloses a pool request broker that accepts requests for data manipulation operation such as copy, snapshot, or delete on a pool or object. The pool manager provides a pool of sources (e.g. nodes) that are available to perform a specific function.).

As per claim 11, Tekade teaches the method of claim 8, wherein assigning the allocated URLs to the computing nodes comprises assignment by shares, by size of data within respective computing nodes, or by size of data within the shares (e.g. Tekade, see paragraphs [0303-0305], which discloses each copy of an object between virtual storage pools is incremental, transferring only data from the source object known to be absent in the target pool.).

As per claim 12, Tekade teaches the method of claim 8, wherein assigning the allocated URLs to the computing nodes comprises providing multiple concurrent backup streams to a single virtual machine within respective computing nodes (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 13, Tekade teaches the method of claim 8, wherein assigning the allocated URLs to the computing nodes comprises providing multiple parallel backup streams to respective virtual machines of the FSVM system (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 14, Tekade teaches a system for parallel backup of computing nodes in a distributed file server virtual machine (FSVM) system, the system comprising: 
receiving, at a distributed file server virtual machine (FSVM) system (e.g. Tekade, see paragraphs [0101-0102], which discloses a data management virtualization system, which may be deployed within a single host computer system or appliance or may be one logical entity by physically distributed across a network of general-purpose or purpose-built systems.), an indicator of a number of available worker nodes of a distributed backup system (e.g. Tekade, see paragraphs [0163-0167, 0171-0172], which discloses a pool request broker that accepts requests for data manipulation operation such as copy, snapshot, or delete on a pool or object. The pool manager provides a pool of sources (e.g. nodes) that are available to perform a specific function.) and an incremental backup request of computing nodes in the distributed FSVM system (e.g. Tekade, see paragraphs [0303-0305], which discloses each copy of an object between virtual storage pools is incremental, transferring only data from the source object known to be absent in the target pool.);
allocating URLs to the available worker nodes (e.g. Tekade, see paragraph [0451], which discloses URL is assigned to the server in which the virtual storage pool is associated with.); and 
assigning the allocated URLs to the computing nodes having an identified change file, wherein the computing nodes are configured to transmit respective lists of files via the URLs to the worker nodes (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 15, Tekade teaches the system of claim 14, wherein the FSVM is configured to perform the incremental backup based on detected file changes between successive snapshots (e.g. Tekade, see paragraphs [0101-0102], which discloses a data management virtualization system, which may be deployed within a single host computer system or appliance or may be one logical entity by physically distributed across a network of general-purpose or purpose-built systems.).

As per claim 16, Tekade teaches the system of claim 14, wherein the FSVM is configured to assign the allocated URLs to the computing nodes by shares, size of data within respective computing nodes, or by size of data within the shares (e.g. Tekade, see paragraphs [0163-0167, 0171-0172], which discloses a pool request broker that accepts requests for data manipulation operation such as copy, snapshot, or delete on a pool or object. The pool manager provides a pool of sources (e.g. nodes) that are available to perform a specific function.).

As per claim 17, Tekade teaches the system of claim 14, further comprising a user virtual machine, the user virtual machine configured to receive multiple concurrent streams from a single one of the worker nodes (e.g. Tekade, see paragraphs [0303-0305], which discloses each copy of an object between virtual storage pools is incremental, transferring only data from the source object known to be absent in the target pool.).

As per claim 18, Tekade teaches the system of claim 14, further comprising a user virtual machine configured to receive parallel backup streams from the worker nodes (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 19, Tekade teaches the system of claim 14, wherein the FSVM is configured to transmit to the worker nodes a list of files that changed between successive snapshots (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 20, Tekade teaches the system of claim 14, wherein the FSVM is configured to transmit to the worker nodes actual changed data from the list of files that changed between successive snapshots (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 21, Tekade teaches at least one non-transitory computer readable medium encoded with executable instructions that, when executed by a processor, cause a system to perform operations comprising: 
receiving, at a distributed file server virtual machine (FSVM) system (e.g. Tekade, see paragraphs [0101-0102], which discloses a data management virtualization system, which may be deployed within a single host computer system or appliance or may be one logical entity by physically distributed across a network of general-purpose or purpose-built systems.), an indicator of a number of available worker nodes of a distributed backup system (e.g. Tekade, see paragraphs [0163-0167, 0171-0172], which discloses a pool request broker that accepts requests for data manipulation operation such as copy, snapshot, or delete on a pool or object. The pool manager provides a pool of sources (e.g. nodes) that are available to perform a specific function.) and an incremental backup request of computing nodes in the distributed FSVM system (e.g. Tekade, see paragraphs [0303-0305], which discloses each copy of an object between virtual storage pools is incremental, transferring only data from the source object known to be absent in the target pool.);
allocating URLs to the available worker nodes (e.g. Tekade, see paragraph [0451], which discloses URL is assigned to the server in which the virtual storage pool is associated with.); and 
assigning the allocated URLs to the computing nodes having an identified change file, wherein the computing nodes are configured to transmit respective lists of files via the URLs to the worker nodes (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 22, Tekade teaches the at least one non-transitory computer readable medium of claim 21, wherein the incremental backup comprises a backup of file changes between successive snapshots (e.g. Tekade, see paragraphs [0101-0102], which discloses a data management virtualization system, which may be deployed within a single host computer system or appliance or may be one logical entity by physically distributed across a network of general-purpose or purpose-built systems.).

As per claim 23, Tekade teaches the at least one non-transitory computer readable medium of claim 21, wherein assigning the allocated URLs to the computing nodes comprises assignment by shares, by size of data within respective computing nodes, or by size of data within the shares (e.g. Tekade, see paragraphs [0163-0167, 0171-0172], which discloses a pool request broker that accepts requests for data manipulation operation such as copy, snapshot, or delete on a pool or object. The pool manager provides a pool of sources (e.g. nodes) that are available to perform a specific function.).

As per claim 24, Tekade teaches the at least one non-transitory computer readable medium of claim 21, wherein assigning the allocated URLs to the computing nodes comprises providing multiple concurrent streams to a single virtual machine within respective computing nodes (e.g. Tekade, see paragraphs [0303-0305], which discloses each copy of an object between virtual storage pools is incremental, transferring only data from the source object known to be absent in the target pool.).

As per claim 25, Tekade teaches the at least one non-transitory computer readable medium of claim 21, wherein assigning the allocated URLs to the computing nodes comprises providing multiple parallel backup streams to respective virtual machines of the FSVM system (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 26, Tekade teaches a method for parallel incremental backup of respective computing nodes within a distributed file server virtual machine (FSVM) system, the method comprising: 
receiving, at a distributed file server virtual machine (FSVM) system (e.g. Tekade, see paragraphs [0101-0102], which discloses a data management virtualization system, which may be deployed within a single host computer system or appliance or may be one logical entity by physically distributed across a network of general-purpose or purpose-built systems.), an indicator of a number of available worker nodes of a distributed backup system (e.g. Tekade, see paragraphs [0163-0167, 0171-0172], which discloses a pool request broker that accepts requests for data manipulation operation such as copy, snapshot, or delete on a pool or object. The pool manager provides a pool of sources (e.g. nodes) that are available to perform a specific function.) and an incremental backup request of computing nodes in the distributed FSVM system (e.g. Tekade, see paragraphs [0303-0305], which discloses each copy of an object between virtual storage pools is incremental, transferring only data from the source object known to be absent in the target pool.);
allocating URLs to the available worker nodes (e.g. Tekade, see paragraph [0451], which discloses URL is assigned to the server in which the virtual storage pool is associated with.); and 
assigning the allocated URLs to the computing nodes having an identified change file, wherein the computing nodes are configured to transmit respective lists of files via the URLs to the worker nodes (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

As per claim 27, Tekade teaches the method of claim 26, wherein responsive to the incremental backup request, transmitting to the distributed backup system the changed data between successive snapshots (e.g. Tekade, see paragraphs [0101-0102], which discloses a data management virtualization system, which may be deployed within a single host computer system or appliance or may be one logical entity by physically distributed across a network of general-purpose or purpose-built systems.).

As per claim 28, Tekade teaches the method of claim 26, wherein assigning the allocated URLs to the computing nodes comprises assignment by shares, by size of data within respective computing nodes, or by size of data within the shares (e.g. Tekade, see paragraphs [0163-0167, 0171-0172], which discloses a pool request broker that accepts requests for data manipulation operation such as copy, snapshot, or delete on a pool or object. The pool manager provides a pool of sources (e.g. nodes) that are available to perform a specific function.).

As per claim 29, Tekade teaches the method of claim 26, wherein assigning the allocated URLs to the computing nodes comprises providing multiple concurrent backup streams to a single virtual machine within respective computing nodes (e.g. Tekade, see paragraphs [0303-0305], which discloses each copy of an object between virtual storage pools is incremental, transferring only data from the source object known to be absent in the target pool.).

As per claim 30, Tekade teaches the method of claim 26, wherein assigning the allocated URLs to the computing nodes comprises providing multiple parallel backup streams to respective virtual machines of the FSVM system (e.g. Tekade, see paragraphs [0461-0471], which discloses performing an initial backup or subsequent backup of a dataset, where the backup indicates a change, in which the change copy is provided and executed by the virtual disk snapshot service to the target file system.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 21, 2022